 



Exhibit 10.25
Performance Period 200     -200     
Performance Share Agreement
          WHEREAS, * (hereinafter called the “Grantee”) is a key associate of
Diebold, Incorporated (hereinafter called the “Corporation”) or a Subsidiary;
and
          WHEREAS, the execution of a Performance Share Agreement substantially
in the form hereof has been authorized by a resolution of the Compensation
Committee (the “Committee”) of the Board of Directors of the Corporation (the
“Board”) duly adopted on                        ,          (the “Date of
Grant”).
          NOW, THEREFORE, subject to the terms and conditions of the 1991 Equity
and Performance Incentive Plan (As Amended and Restated as of February 15, 2006)
(the “Plan”), and the terms and conditions described below, the Corporation
hereby confirms to the Grantee the grant, effective on the Date of Grant, of
[          ] Performance Shares, together with the opportunity to earn up to an
additional 100% of such number of Performance Shares for superior performance as
described herein.
     1. Definitions.
          As used in this Agreement:
          (a) A “Change in Control” shall be deemed to have occurred if any of
the following events shall occur:
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 15% of more of
either: (A) the then-outstanding shares of common stock of the Corporation (the
“Corporation Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (“Voting Stock”); provided, however, that for
purposes of this subsection (i), the following acquisition shall not constitute
a Change in Control (1) any acquisition directly from the Corporation, (2) any
acquisition by the Corporation, (3) any acquisition by any employee benefit plan

1



--------------------------------------------------------------------------------



 



(or related trust) sponsored or maintained by the Corporation or any Subsidiary
of the Corporation, or (4) any acquisition by any Person pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii) of
this Section 1(b); or
     (ii) Individuals who, as to the date hereof, constitute the Board cease for
any reason (other than death or disability) to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Corporation in which such person is named
as a nominee for director, without objection to such nomination) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest (within
the meaning of Rule 14a-11 of the Exchange Act) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
     (iii) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Corporation
(a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Corporation Common Stock and
Voting Stock immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Corporation or all or substantially all of the Corporation’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Corporation Common Stock and Voting Stock of the
Corporation, as the case may be, (B) no Person (excluding any entity resulting
from such Business Combination or any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 15% or more of,
respectively, the then-outstanding shares of common stock of

 



--------------------------------------------------------------------------------



 



the entity resulting from such Business Combination, or the combined voting
power of the then-outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board providing for such Business Combination; or
     (iv) Approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
          (b) “Management Objectives” means Relative Total Shareholder Return
goals established by the Board for the Corporation for the Performance Period
covered by this Agreement as described in Section 2 of this Agreement.
          (c) “Performance Period” means the period commencing with the closing
price of the Common Shares of the Corporation on January 30, 2007 through the
time of the determination of the closing price on the New York Stock Exchange on
the day of the Corporation’s annual earnings release in January 2010.
          (d) “Relative Total Shareholder Return” or “Relative TSR” means the
return, including reinvested dividends (or as determined at the beginning of the
Performance Period in such manner as is consistent with the index), shareholders
earn from investing in Common Shares, relative to the return earned from an
investment in each of the following: (i) a benchmark peer group index comprised
of the 31 companies set forth on Exhibit A and (ii) all the companies comprising
the Standard & Poors 400 Midcap Index at the closing prices of January 30, 2007.
          (e) Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.
     2. Management Objectives.
          The Management Objectives for the Performance Period covered by this
Agreement are set forth on Exhibit B-1. The following applies with respect to
the Management Objectives.
          (a) Each Management Objective shall be evaluated separately with the
total award determined through the matrix set forth on Exhibits B-1 and B-2,
which correlates the Corporation’s performance against each Management
Objective.

 



--------------------------------------------------------------------------------



 



          (b) In no event shall the Grantee be entitled to receive more than
200% of the Performance Shares granted hereunder.
     3. Grant of Performance Shares.
          The Corporation hereby grants to the Grantee the number of Performance
Shares specified above, which may be earned by the Grantee during the
Performance Period as set forth in Section 4 of this Agreement.
     4. Earned Shares.
          The Performance Shares granted hereby shall be earned based on the
level of the Corporation’s results with respect to each of the Management
Objectives established for the Performance Period covered by this Agreement. The
number of Performance Shares earned shall be determined based on the level of
results of the Management Objectives in accordance with the matrix, which
correlates performance against both measures, as set forth on
          Exhibits B-1 and B-2. No additional Performance Shares shall be earned
for results in excess of the maximum level of results for the Management
Objectives. If results for a Management Objective are attained at interim levels
of performance on the matrix, a proportionate number of Performance Shares shall
be earned, as determined by mathematical interpolation, as described by example
in Exhibit B-1. If the Corporation’s performance with respect to both Management
Objectives is determined to be below the 10th percentile, the number of
Performance Shares earned, if any, shall be at the discretion of the Committee,
except in the case of Covered Employees.
     5. Payment of Awards.
          Payment shall be made in the form of the Corporation’s Common Shares,
cash or a combination of Common Shares and cash, as determined by the Committee
in its sole discretion. Final awards shall be paid, less applicable taxes, as
soon as practicable after the receipt of audited financial statements relating
to the last fiscal year of the Performance Period covered by this Agreement and
the determination by the Committee of the level of attainment of each Management
Objective, (but in all events within 2 1/2 months of the last day of the last
fiscal year of the Performance Period) except as otherwise agreed to by the
Corporation and the Grantee.
          Any payment of awards due pursuant to this Agreement to a deceased
Grantee shall be paid to the beneficiary designated by the Grantee by the latest
Designation of Death Beneficiary in the form attached as Exhibit C hereto filed
by the Grantee with the Corporation.

 



--------------------------------------------------------------------------------



 



If no such beneficiary has been designated or survives the Grantee, payment
shall be made to the Grantee’s legal representative. A beneficiary designation
may be changed or revoked by a Grantee at any time, provided the change or
revocation is filed with the Corporation.
          Prior to payment, the Corporation shall only have an unfunded and
unsecured obligation to make payment of earned awards to the Grantee.
     6. Effect of Change in Control.
          In the event of a Change in Control prior to the end of the
Performance Period, the Performance Shares granted hereby (and under any prior
Performance Share Agreements between the Corporation and the Grantee) shall be
deemed to have been earned in full and shall be immediately due and payable in
the form of Common Shares as soon as practicable following such Change in
Control.
     7. Effect of Death, Disability or Retirement.
          If the Grantee’s employment with the Corporation or one of its
Subsidiaries should terminate under the circumstances set forth in 7(a) through
7(d) below, prior to the payment of an award, the extent to which the
Performance Shares granted hereby shall be deemed to have been earned shall be
determined as if the Grantee’s employment had not terminated and the result
shall be multiplied by a fraction, the numerator of which is the number of full
months the Grantee was employed during the Performance Period and the
denominator of which is the total number of months in the Performance Period [;
provided, however, the Board, upon the recommendation of the Committee may, in
its discretion, increase payments made under the foregoing circumstances up to
the full amount payable for service throughout the Performance Period]:
          (a) because of death
          (b) because of permanent disability
          (c) on or after the date on which the Grantee attains age 65 and on
such date the Grantee shall have completed five (5) or more years of continuous
employment with the Corporation and its Subsidiaries;
          (d) any sum of the Grantee’s age and the number of the Grantee’s years
of continuous employment with the Corporation and its Subsidiaries on such
termination date equals or exceeds 70.

 



--------------------------------------------------------------------------------



 



     8. Effect of Other Terminations of Employment; Detrimental Activity.
          In the event that the Grantee’s employment shall terminate prior to
the payment of an award in a manner other than any specified in Section 7 hereof
or if the Grantee shall at any time engage in any Detrimental Activity (as
defined below), the Grantee shall forfeit any rights he or she may have in any
Performance Shares that have not been paid out to the Grantee prior to the time
of such termination; provided, however, that the Board, upon recommendation of
the Committee, may order payment of an award in an amount determined as in
Section 7 hereof for termination for the reasons set forth in Section 7 hereof,
under circumstances which warrant such exceptional treatment in the judgment of
the Committee and the Board.
     9. Detrimental Activity.
          If the Grantee, either during employment by the Corporation or a
Subsidiary or within one year after termination of such employment, shall engage
in any Detrimental Activity, and the Board shall so find, and (except for any
Detrimental Activity described in Section 9(d)(v)(B)) if the Grantee shall not
have ceased all Detrimental Activity within 30 days after notice of such finding
given within one year after commencement of such Detrimental Activity, the
Grantee shall:
          (a) Return to the Corporation all Performance Shares that the Grantee
has not disposed of and an amount equal to all cash paid out pursuant to this
Agreement within a period of one year prior to the date of the commencement of
such Detrimental Activity, and
          (b) With respect to any Performance Shares that the Grantee has
disposed of that were paid out pursuant to this Agreement within a period of one
year prior to the date of the commencement of such Detrimental Activity, pay to
the Corporation in cash the value of such Performance Shares on the date such
Performance Shares were paid out.
          (c) To the extent that the amounts referred to in Section 9(a) and
(b) above are not paid to the Corporation, the Corporation may set off the
amounts so payable to it against any amounts that may be owing from time to time
by the Corporation or a Subsidiary to the Grantee, whether as wages, deferred
compensation or vacation pay or in the form of any other benefit or for any
other reason.
          (d) For purposes of this Agreement, the term “Detrimental Activity”
shall include:

 



--------------------------------------------------------------------------------



 



     (i) Engaging in any activity, as an employee, principal, agent, or
consultant for another entity, and in a capacity, that directly competes with
the Corporation or any Subsidiary in any actual product, service or business
activity (or in any product, service or business activity which was under active
development while the Grantee was employed by the Corporation if such
development is being actively pursued by the Corporation during the one-year
period first referred to in this Section 9) for which the Grantee has had any
direct responsibility and direct involvement during the last two years of his or
her employment with the Corporation or a Subsidiary, in any territory in which
the Corporation or a Subsidiary manufactures, sells, markets, services, or
installs such product or service, or engages in such business activity.
     (ii) Soliciting any employee of the Corporation or a Subsidiary to
terminate his or her employment with the Corporation or a Subsidiary.
     (iii) The disclosure to anyone outside the Corporation or a Subsidiary, or
the use in other than the Corporation or a Subsidiary’s business, without prior
written authorization from the Corporation, of any confidential, proprietary or
trade secret information or material relating to the business of the Corporation
and its Subsidiaries, acquired by the Grantee during his or her employment with
the Corporation or its Subsidiaries or while acting as a consultant for the
Corporation or its Subsidiaries thereafter.
     (iv) The failure or refusal to disclose promptly and to assign to the
Corporation upon request all right, title and interest in any invention or idea,
patentable or not, made or conceived by the Grantee during employment by the
Corporation and any Subsidiary, relating in any manner to the actual or
anticipated business, research or development work of the Corporation or any
Subsidiary or the failure or refusal to do anything reasonably necessary to
enable the Corporation or any Subsidiary to secure a patent where appropriate in
the United States and in other countries.
     (v) Activity that results in Termination for Cause. For the purposes of
this Section, “Termination for Cause” shall mean a termination:
     (A) due to the Grantee’s willful and continuous gross neglect of his or her
duties for which he or she is employed, or
     (B) due to an act of dishonesty on the part of the Grantee constituting a
felony resulting or intended to result, directly or indirectly, in his or her
gain for personal enrichment at the expense of the Corporation or a Subsidiary.

 



--------------------------------------------------------------------------------



 



     10. Shares Non-Transferable.
          The Performance Shares granted hereby that have not yet been paid out
are not transferable other than by will or the laws of descent and distribution.
     11. Dilution and Other Adjustments.
          In the event of any change in the aggregate number of outstanding
Common Shares by reason of any stock dividend or stock split, recapitalization,
reclassification, merger, consolidation, combination or exchange of shares or
other similar corporate change, then the Committee, shall adjust the Management
Objectives and/or the number of Performance Shares then held by the Grantee.
Such adjustments made by the Committee shall be conclusive and binding for all
purposes of this Agreement.
     12. Withholding Taxes.
          To the extent that the Corporation is required to withhold federal,
state, local or foreign taxes in connection with the delivery of Common Shares
to the Grantee or other person under this Agreement, and the amounts available
to the Corporation for such withholding are insufficient, it shall be a
condition to the receipt of such delivery that the Grantee or such other person
will make arrangements satisfactory to the Corporation for payment of the
balance of such taxes required to be withheld, which arrangements (in the
discretion of the Committee) may include relinquishment of a portion of such
benefit. In no event, however, shall the Corporation accept Common Shares for
payment of taxes in excess of required tax withholding rates, except that, in
the discretion of the Committee, the Grantee or such other person may surrender
Common Shares owned for more than 6 months to satisfy any tax obligations
resulting from any such transaction.
13. Compliance with Section 409A of the Code.
          To the extent applicable, it is intended that this Agreement and the
Plan comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) do not apply to Grantee. This
Agreement and the Plan shall be administered in a manner consistent with this
intent, and any provision that would cause the Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Grantee). In particular, to the extent the
Performance Shares shall be deemed to be earned upon a Change in Control
pursuant to Section 6 and such Change in Control does not constitute

 



--------------------------------------------------------------------------------



 



          a “change in the ownership or effective control of the corporation, or
in the ownership of a substantial portion of the assets of the corporation”
(determined in accordance with Section 409A), then notwithstanding that the
Performance Shares shall be deemed to be earned upon the Change in Control or
anything to the contrary in Section 6, payment which in such case may be in the
form of Common Shares, cash or a combination of Common Shares and cash, as
determined by the Committee in its sole discretion, will be made, to the extent
necessary to comply with the provisions of Section 409A of the Code, to the
Grantee on the earlier of (a) the Grantee’s “separation from service” with the
Company (determined in accordance with Section 409A); provided, however, that if
the Grantee is a “specified employee” (within the meaning of Section 409A), the
payment date shall be the date that is six months after the date of the
Grantee’s separation of service with the Company, (b) the date payment otherwise
would have made under Section 5 above, or (c) the Grantee’s death. Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.
     14. Employment Rights.
          For purposes of this Agreement, the continuous employ of the Grantee
with the Corporation or a Subsidiary shall not be deemed interrupted, and the
Grantee shall not be deemed to have ceased to be an associate of the Corporation
or any Subsidiary, by reason of the transfer of his or her employment among the
Corporation and its Subsidiaries. This award is a voluntary, discretionary bonus
being made on a one-time basis and it does not constitute a commitment to make
any future awards. This award and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing in this
Agreement will give the Grantee any right to continue employment with the
Corporation or any Subsidiary, as the case may be, or interfere in any way with
the right of the Corporation or a Subsidiary to terminate the employment of the
Grantee.
     15. Data Protection.
          Information about the Grantee and the Grantee’s participation in the
Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. The Grantee understands that such
processing of this information may need to be carried out by the Corporation and
its Subsidiaries and by third party administrators whether such persons are
located within the Grantee’s country or elsewhere, including the United States

 



--------------------------------------------------------------------------------



 



of America. The Grantee consents to the processing of information relating to
the Grantee and the Grantee’s participation in the Plan in any one or more of
the ways referred to above.
     16. Amendments.
     Any amendment to the Plan shall be deemed to be an amendment to this
agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee with
respect to the Performance Shares without the Grantee’s consent.
     17. Validity.
          If any provision of this Agreement or the application of any provision
hereof to any person or circumstances is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision in any other person or circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
     18. Governing Law.
          This Agreement is made under, and shall be construed in accordance
with the internal substantive laws of the State of Ohio.
               Executed as of the ___day of                     , 200     .

                  DIEBOLD, INCORPORATED    
 
                     
 
  Name:        
 
           
 
  Title:        
 
           

     The undersigned hereby acknowledges receipt of an executed original of this
Performance Share Agreement and accepts the Performance Shares granted
thereunder on the terms and conditions set forth therein and in the Plan.

             
Date:                                        
           
 
           
 
      *    

 